Proceedings under section 1077-e of the Civil Practice Act to direct payment, in reduction of past due principal of mortgage, of the surplus, if any, produced by mortgaged property. Orders denying appellant’s motions to vacate notices of hearing before an official referee and to deny petitioner’s applications to pay over surplus income and to vacate orders of reference affirmed, with one bill of ten dollars costs and disbursements. No opinion. Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ., concur.